department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number se t eo ra t tax_exempt_and_government_entities_division number release date date date vil legend husband wife crut trust a_trust b dear we have considered your ruling_request dated date concerning the federal income and excise_tax consequences under sec_507 sec_4941 sec_4945 and sec_4947 of the internal_revenue_code_of_1986 as amended code related to a proposed transfer of assets in the manner and for the purposes described below our office is responding to your ruling requests originally numbered four through eight on your submission which we have renumbered as one through five for purposes of this ruling facts husband and wife created crut a charitable_remainder_unitrust within the meaning of sec_664 of the code on date crut is irrevocable the trustee is currently the sole trustee of crut and an independent_trustee crut provides that the trustee shall distribute to husband and wife in each taxable_year an amount equal to the lesser_of a the crut income for the taxable_year as defined in sec_643 of the code and the regulations thereunder and b of the net fair_market_value of the crut assets the unitrust_amount valued as of the first business_day of each taxable_year of the crut the unitrust_amount for any year shall also include any amount of crut income for such year that is in excess of the amount required to be distributed under b to the extent that the aggregate of the amounts paid in prior years was less than the aggregate of the amounts computed as of the net fair_market_value of the crut assets on the valuation dates after the death of the first spouse the unitrust_amount will be paid entirely to the surviving_spouse upon the death of both husband and wife the trustee shall distribute all of the then remaining principal and income of crut to exempt charitable organizations described in sec_170 sec_2055 and sec_2522 of the code as designated by husband and wife or the survivor of them in the absence of such designation trustee in its sole discretion shall distribute all of the then remaining principal and income of crut to a qualified charity as described under sec_170 sec_2055 and sec_2522 husband and wife reserve the power to change the charitable_remainder beneficiary husband and wife entered into a marriage separation agreement in december of to settle their marital and property rights entered incorporating the marriage separation agreement and dissolving the marriage the marriage separation agreement provided that crut would be divided into two separate and equal trusts known as trust a and trust b each trust is intended to qualify as a charitable_remainder_unitrust under sec_664 of the code as proposed the assets of crut will be divided equally in_kind between trust a and trust b in january of a judgment of divorce was you represent that trust a and trust b will be identical to crut except that i husband will be the unitrust beneficiary of trust a and wife will be the unitrust beneficiary of trust b ii each spouse will retain a survivorship interest in the other's unitrust_amount iii husband will have the right to designate the charitable beneficiaries of trust a and wife will have the right to designate the charitable beneficiaries of trust b iv the surviving_spouse will not be permitted to appoint or change the charitable beneficiaries of the other spouse's new trust and iv husband will appoint an independent_trustee of trust a and wife will appoint an independent_trustee of trust b you represent that the trustee of crut has tentatively approved the division of crut into trust a and trust b however the final dissolution of crut and its division into trust a and trust b is contingent upon a favorable private_letter_ruling you have requested the following rulings the proposed division of crut into trust a and trust b will not terminate crut’s status as a_trust described in and subject_to the private_foundation provisions of sec_4947 of the code and will not result in the imposition of an excise_tax under sec_507 trust a and trust b will not be treated as newly created organizations the aggregate tax benefits of crut under sec_507 of the code will carry over to trust a and trust b in proportion to the amount of crut’s assets transferred to trust a and trust b subject_to any liability which crut has under chapter to the extent not already satisfied by crut the proposed division of crut into trust a and trust b will not be an act of self-dealing under sec_4941 of the code furthermore the distributions of unitrust amounts from trust a to husband and the proposed distributions of unitrust amounts from trust b to wife will not be acts of self-dealing under sec_4941 the proposed division of crut into trust a and trust b will not be a taxable_expenditure under sec_4945 of the code if reasonable in amount payment of the legal and other expenditures incurred to affect the proposed transfer of crut’s assets will not constitute an act of self-dealing under sec_4941 of the code and will not be taxable_expenditures under sec_4945 law under sec_4947 of the code sec_507 sec_4941 and sec_4945 apply to certain split interest trusts trusts with both charitable and non-charitable beneficiaries as if they were private_foundations sec_507 of the code provides that except as provided in sec_507 a private_foundation may terminate its private_foundation_status only under the specific rules set forth in sec_507 sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation - shall not be treated as a newly created organization sec_507 of the code imposes a termination_tax equal to certain defined amounts which are generally the lower_of the aggregate tax_benefit resulting from the tax exempt status or the fair_market_value of the assets sec_507 of the code defines the term aggregate tax_benefit which term is used in sec_507 as one means to measure the sec_507 tax sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code imposes an excise_tax on the participation of a foundation_manager in an act of self-dealing between a disqualified_person and a private_foundation or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4945 of the code imposes an excise_tax on a private foundation's making of any sec_4941 of the code provides that the term self-dealing means any direct taxable_expenditure under sec_4945 sec_4945 of the code provides the term taxable_expenditure includes a grant to a private_foundation unless the grantor exercises expenditure_responsibility in accordance with sec_4945 sec_4946 of the code provides the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation including the creator of a_trust and a foundation_manager including a trustee sec_4947 of the code provides generally that split-interest_trusts are subject_to the provisions of sec_507 sec_4941 and sec_4945 in the same manner as if such trusts were private_foundations but under sec_4947 not with respect to any amounts payable under the terms of such trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 sec_1_507-3 and i of the income_tax regulations regulations provide in substance that in the transfer of assets from one private_foundation to one or more private_foundations in a sec_507 of the code transfer each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor’s aggregate tax_benefit within the meaning of sec_507 in proportion to the assets transferred to each sec_1_507-3 of the regulations provides that if a private_foundation incurs liability for one or more of the taxes imposed under chapter or any penalty resulting therefrom prior to or as a result of making a transfer of assets described in sec_507 of the code to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_1_507-1 of the regulations provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 of the code such transferor foundation will not have terminated its foundation status under sec_507 sec_1_507-3 of the regulations provides that as used in sec_507 of the code the term other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations sec_1_507-3 of the regulations provides that the term significant disposition of assets means the transfer of or more of the net assets of the foundation at the beginning of the year which disposition may be made in a single year or in a series of related dispositions over more than one year sec_1_507-3 of the regulations provides that if a private_foundation transfers all of its net assets to one or more private_foundations that are effectively controlled directly or indirectly by the same person or persons that effectively controlled the transferor foundation such transferee private_foundation shall be treated as if it were the transferor private_foundation for purposes of sec_4940 through of the code and sec_507 through sec_1_507-3 of the regulations provides in pertinent part that a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization to an organization that is treated as described in sec_501 of the code by virtue of sec_4947 is not a taxable_expenditure under sec_4945 sec_53_4945-6 of the foundation and similar excise_taxes regulations hereafter foundation regulations provides that expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 of the code unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence sec_53_4947-1 of the foundation regulations provides that under sec_4947 of the code sec_4941 does not apply to any amounts payable under the terms of a split-interest trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 with respect to the income_interest of any such beneficiary revrul_2002_28 2002_1_cb_941 provides that when a private_foundation transfers all of its assets to other foundations in a transaction under sec_507 of the code there are no expenditure_responsibility requirements under sec_4945 or h with respect to the transfers because the transferee foundations are treated as the transferor analysis ruling you represent that crut is a charitable_remainder_unitrust under sec_664 of the code a charitable_remainder_unitrust is a split-interest trust described in sec_4947 and therefore treated generally as if it were a private_foundation although split interest trusts are not sec_501 or sec_4947 private_foundations that are exclusively charitable they are subject_to sec_507 termination rules that are appropriate sec_507 is applicable to the division of crut because the proposed transfer of percent of crut's assets under the prevailing divorce proceedings to trust a and trust b equally will qualify as transfers meeting the requirements of a significant disposition of assets under sec_1_507-3 and ii of the regulations because the disposition by crut qualifies as a sec_507 transfer and crut has not given notice of its intent to terminate under sec_507 the termination_tax will not be imposed under sec_507 therefore the division of crut into trust a and trust b will not terminate its status and will not result in the imposition of the termination_tax under sec_507 of the code ruling the proposed transfer of percent of crut's assets under the prevailing divorce proceedings to trust a and trust b equally qualifies as a transfer meeting the requirements of a significant disposition of assets under sec_1_507-3 and ii of the regulations accordingly trust a and trust b will not be treated as newly created private_foundations under sec_1_507-3 of the regulations furthermore as enumerated under sec_1 a trust a and trust b succeed to the aggregate tax benefits of crut on a pro_rata basis determined by the fair_market_value of the assets pursuant to sec_1_507-3 if prior to or as a result of making this disposition crut incurs liability for one or more of the taxes imposed under chapter or any penalty resulting therefrom in any case where transferee_liability applies trust a and trust b shall be treated as receiving the transferred assets subject_to such liability to the extent that crut does not satisfy such liability ruling husband and wife are disqualified persons with respect to crut under sec_4946 of the code because they are substantial contributors to crut which is treated as a private_foundation under sec_4947 because it to sec_4941 which imposes a tax on acts of self dealing by disqualified persons is a split interest trust thus crut is subject the only interest that either husband or wife have in crut is the payment of the unitrust_amount under the provisions of sec_664 of the code husband and wife have exchanged a one-half interest in a unitrust and a contingent survivor's unitrust_interest payment in crut for a full unitrust payment in trust a and trust b respectively having one- half of the assets of crut prior to its division thus husband and wife are likely to receive more or less the same unitrust payment as before the division sec_53_4947-1 of the foundation regulations in substance provides that the amounts payable under charitable_remainder split-interest_trusts to income beneficiaries are not subject_to sec_4941 thus the disqualified persons are insulated from self-dealing as far as each of their income interests in crut are concerned based on the fact that the unitrust payment is the same before and after the division of crut because none of the disqualified persons receive any interest in crut principal no self-dealing transaction has occurred within the meaning of sec_4941 therefore the proposed division of crut and the proposed distributions of unitrust amounts from trust a to husband and from trust b to wife will not be acts of self-dealing under sec_4941 of the code ruling as more fully described in ruling above the transfer from crut to trust a and trust b qualifies as a disposition under sec_507 of the code such a disposition does not result in a taxable_expenditure under sec_4945 because trust a and trust b are treated as if they are cruts there is no expenditure_responsibility requirements that must be exercised by cruts under sec_4945 or h with respect to the transfers see also revrul_2002_28 therefore the proposed division of crut will not be a taxable_expenditure and will not result in the exercise of expenditure_responsibility ruling under sec_53_4945-6 of the foundation regulations legal fees and other expenses_incurred by a_trust in a good_faith belief that they are reasonable and consistent with ordinary care and prudence will not constitute taxable_expenditures no act of self-dealing or taxable_expenditure will occur within the meaning of sec_4941 and sec_4945 of the code respectively to the extent that the expenses are reasonable and proportionate to the crut's tax risk herein trust principal remains preserved for charitable interests there has not been an increase in the unitrust_amount at the expense of the charitable interest there are no other transactions with the income beneficiaries that affect the trust principal any expenses paid pursuant to the division of crut assuming such expenses are reasonable are justified as necessary to carry out crut purpose to facilitate the smooth functioning and operation of crut which was likely not possible under the prevailing divorce proceedings therefore if reasonable in amount payment from crut assets of legal fees and other expenditures incurred by crut to effectuate the division of crut to trust a and trust b will not constitute an act of self-dealing under sec_4941 of the code nor will it constitute taxable_expenditures under sec_4945 accordingly based upon the information submitted in your ruling_request we rule as follows the proposed division of crut into trust a and trust b will not terminate crut’s status as a_trust described in and subject_to the private_foundation provisions of sec_4947 of the code and will not result in the imposition of an excise_tax under sec_507 trust a and trust b will not be treated as newly created organizations the aggregate tax benefits of crut under sec_507 of the code will carry over to trust a and trust b in proportion to the amount of crut’s assets transferred to trust a and trust b subject_to any liability which crut has under chapter to the extent not already satisfied by crut the proposed division of crut into trust a and trust b will not be an act of self-dealing under sec_4941 of the code furthermore the distributions of unitrust amounts from trust a to husband and the proposed distributions of unitrust amounts from trust b to wife will not be acts of self-dealing under sec_4941 the proposed division of crut into trust a and trust b will not be a taxable_expenditure under sec_4945 of the code if reasonable in amount payment of the legal and other expenditures incurred to affect the proposed transfer of the crut’s assets will not constitute an act of self-dealing under sec_4941 of the code and will not be taxable_expenditures under sec_4945 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely robert c harper jr manager exempt_organizations technical group enclosure ’ notice
